Citation Nr: 1126181	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a low back disability, to include entitlement to an extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2009, the Veteran testified via video before a Veterans Law Judge.  A written transcript of this hearing was created and associated with the claims file.  

This issue was previously presented to the Board in February 2009 and again in July 2010; on each occasion, it was remanded for additional development.  

During the course of this appeal, the Veteran has been granted an increased rating, to 40 percent, for this degenerative disc disease of the lumbosacral spine.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 40 percent for his degenerative disc disease of the lumbosacral spine.  Review of the claims file indicates he filed a claim for Social Security Disability (SSDI) benefits in approximately 2003, at about the same time his increased rating claim was filed.  Nevertheless, the Social Security Administration (SSA) records associated with the Veteran's SSDI award have not been obtained, and are possibly relevant to his pending claim.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, another remand is regrettably required in order for VA to obtain and consider these records.  

Next, the Board observes that according to the recent August 2010 VA medical examination report, the Veteran's service-connected low back disability renders him unemployable.  This finding raises the question of entitlement to extraschedular evaluation under both 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16.  The Court has held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) claim is not a freestanding issue, and need not be raised with specificity; such a claim is inherent whenever a Veteran seeking an increased rating presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (citing Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009)).  In the present case, the Veteran has remained unemployed for most of the past several years, and is likely unemployable, according to the August 2010 examination report.  Review of the record does not, however, indicate that the RO has explicitly considered such entitlement under 38 C.F.R. § 4.16 subsequent to the August 2010 VA examination.  Accordingly, remand for such consideration is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Schedule the Veteran for an examination or social and industrial survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be provided to the examiner for review in conjunction with the examination, and such review must be noted in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his nonservice- connected disabilities, render him unable to secure or follow a substantially gainful occupation in light of his employment history, educational and vocational attainment, and all related factors.  All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  Such adjudication must include consideration of whether referral to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. §§ 3.321 or 4.16(b) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

